Title: To George Washington from Brigadier General Lachlan McIntosh, 19 March 1779
From: McIntosh, Lachlan
To: Washington, George


sir,
Fort McIntosh [Pa.] 19th March 1779.
I am Just Setting off for Fort Laurens with about two hundred men I have Collected of the Militia & better than three hundred Continental Troops from this Garrison & Fort Pitt but unfortunately have not Collected Horses Enough to carry the Quantity of Provision I intended or would be Necessary & as the time will not admitt of an Hours Delay to wait for any more, I consulted the principle Men from each County with all the field Officers who are Unanimously of opinion that Fort Laurens is a post of Such Consequence that it should not be evacuated by any Means if it can possibly be kept & that it may be defended by 100 Men if provision cannot be carryed for more. & indeed we are scarce enough of it here, not above one Months provision upon this side of the Mountains.
The dificulty of getting it over, & distance of Carriage is the Grand objection to every Enterprise from this quarter.
I have thought it necessary to Leave Colo. Brodhead on that Accot here, & use every Exertion in getting further supplys soon. Major Taylor also is ordered down the Country for the Same purpose & to hurry the staff Departmt least they Disapoint us. and nothing can be had on this side.
I had Some intelligence last Night from Coochauchking which I have desired the Colonel to give you the particulars of as I have not time it appears the Savages are all Combined against us. I have the Honor to be very Respectfully. Your Excellencys most obt Hble servt
Lachn McIntosh B.G.

I had the Honor to write to your Excelly a few Days ago by a Mr John Bowen pretty fully.

